        Case 1:19-cv-00255-JLT Document 49 Filed 01/04/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    HECTOR CLARENCE ANDERSON,                        Case No. 1:19-cv-00255-JLT (PC)

12                         Plaintiff,
                                                       ORDER ON SETTLEMENT
13           v.                                        CONFERENCE PROCEDURES

14    H. ANGLEA,                                       Date: March 18, 2021
                                                       Time: 10:30 a.m.
15                         Defendant.
16

17          This matter is set for a settlement conference before the undersigned on March 18, 2021.

18   (Doc. 48.) The Court herein sets conference and pre-conference procedures.

19          Accordingly, the Court ORDERS:

20          1. The settlement conference will be conducted over Zoom. Defense counsel shall

21                arrange for Plaintiff’s participation. Prior to the conference, counsel shall contact the

22                undersigned’s courtroom deputy at wkusamura@caed.uscourts.gov to arrange for the

23                Zoom videoconference connection information. The Court will issue a writ of habeas

24                corpus ad testificandum, as appropriate.

25          2. Each party or a representative with full authority to negotiate and enter into a binding

26                settlement agreement shall participate in the conference. The failure of any counsel,

27                party, or authorized person subject to this order to participate in the conference may

28                result in the imposition of sanctions.
     Case 1:19-cv-00255-JLT Document 49 Filed 01/04/21 Page 2 of 3


 1      3. Consideration of settlement is a serious matter that requires thorough preparation prior

 2         to the settlement conference. Participants in the conference must be prepared to

 3         discuss the claims, defenses, and damages.

 4      4. The parties shall engage in informal settlement negotiations as follows:

 5         No later than January 22, 2021, Plaintiff shall submit to Defendant, by mail, a
 6         written itemization of damages and a meaningful settlement demand, including a brief
 7         explanation of why such settlement is appropriate, which shall not exceed 5 pages.
 8
           No later than February 12, 2021, Defendant shall respond, by mail or telephone,
 9
           with an acceptance of Plaintiff’s offer or a meaningful counteroffer, including a brief
10
           explanation of why such settlement is appropriate.
11
           If settlement is achieved, the parties shall file a Notice of Settlement as required by
12
           Local Rule 160.
13

14      5. If settlement is not achieved informally, the parties shall submit confidential

15         settlement conference statements no later than March 5, 2021.

16         Defendant shall email his statement to skoorders@caed.uscourts.gov. Plaintiff shall
17         mail his statement, clearly captioned “Confidential Settlement Conference Statement,”
18         to United States District Court, Attn: Magistrate Judge Sheila K. Oberto, 2500 Tulare
19         Street, Room 1501, Fresno, CA 93721.
20
           Once the parties have submitted their statements, they shall file a “Notice of
21
           Submission of Confidential Settlement Conference Statement” with the court. The
22
           confidential settlement conference statements themselves should not be filed with the
23
           court or served on the opposing party.
24
        6. The confidential settlement conference statements should be no longer than 5 pages in
25
           length, typed or neatly printed, and include:
26
           a. A brief summary of the facts of the case;
27
           b. A brief summary of the claims and defenses of the case, i.e., the statutory,
28

                                                   2
        Case 1:19-cv-00255-JLT Document 49 Filed 01/04/21 Page 3 of 3


 1               constitutional, or other grounds upon which the claims are founded;

 2            c. A forthright discussion of the strengths and weaknesses of the case and an

 3               evaluation of the likelihood of prevailing on the claims or defenses, from the

 4               party’s perspective, and a description of the major issues in dispute;

 5            d. An estimate of the party’s expected costs and time to be expended for further

 6               discovery, pretrial matters, and trial;

 7            e. A summary of past settlement discussions, including the initial settlement

 8               negotiations required above; a statement of the party’s current position on

 9               settlement, including the amount the party would offer and accept to settle (in
10               specific dollar amounts); and a statement of the party’s expectations for settlement

11               discussions;

12            f. A list of the individuals who will be attending the conference on the party’s behalf,

13               including names and, if appropriate, titles; and,

14            g. If a party intends to discuss the settlement of any other actions or claims not raised

15               in this suit, a brief description of each action or claim, including case number(s), as

16               applicable.

17
     IT IS SO ORDERED.
18

19   Dated:   January 4, 2021                                   /s/   Sheila K. Oberto             .
                                                      UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28

                                                     3
